28 A.3d 338 (2011)
302 Conn. 920
STATE of Connecticut
v.
Jeremy KELLY.
SC 18849
Supreme Court of Connecticut.
Decided September 14, 2011.
Timothy H. Everett, special public defender, in support of the petition.
Margaret Gaffney Radionovas, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 129 Conn.App. 109, 19 A.3d 223, is granted, limited to the following issues:
"Whether the Appellate Court properly held constitutional the warrantless seizure of the defendant on a public street because *339 he was in the company of a person believed to be an individual wanted for violation of probation and whether the Appellate Court, in doing so, properly relied on facts not found by the trial court when it denied the defendant's motion to suppress?"